Citation Nr: 0108520	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00 07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to April 
1965, and from January 1966 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision that denied a reopened claim for 
service connection for PTSD.  (A final June 1995 RO decision 
denied service connection for PTSD on the rationale that the 
claim was not well grounded; the June 1999 RO decision 
reopened the claim and denied it after a de novo review.) 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The veteran served on active duty in the Army from December 
1959 to April 1965, and he served on active duty in the Air 
Force from January 1966 to January 1970.  He claims service 
connection for PTSD due to stressors he allegedly experienced 
in Vietnam during his Air Force service.  His service 
personnel records show that during his active duty in the Air 
Force he was stationed in Vietnam from October 1966 to about 
June 1967.  His organization was the 14 Field Maintenance 
Squadron (FMS), at Nha Trang Air Force Base.  His duties 
included those of a metal processing specialist/welder.  His 
service records show no combat decorations or other evidence 
of that he served in combat.  A number of examination and 
treatment reports in recent years show a PTSD diagnosis 
(among other diagnoses).  

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  In various statements (e.g., 
April 1999 VA examination, April 1999 written statement, 
March 2000 substantive appeal), the veteran has related that 
his Vietnam stressors included such incidents as having to 
weld broken aluminum coffins (some of which contained remains 
of dead soldiers in body bags which he had to remove), 
helping to stack and load many wooden coffins which contained 
remains of dead soldiers, being at an open-air movie at his 
base when it was attacked by the enemy with automatic 
weapons, and a mortar attack on his base.  

The RO has not made an effort to corroborate the veteran's 
alleged stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  In the judgment of the 
Board, such should be accomplished as part of the duty to 
assist.  Moreover, any additional relevant medical records 
since service should be obtained.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should request that the 
USASCRUR attempt to verify the veteran's 
claimed Vietnam stressors.  The RO should 
provide the USASCRUR with a summary of 
the claimed stressors, along with copies 
of service personnel records and any 
other relevant evidence required by the 
USASCRUR for investigation and 
verification of claimed stressors.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment, since his 
release from active duty, for psychiatric 
and substance abuse conditions.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim for 
service connection for PTSD.  For 
example, if any claimed stressors are 
verified, another VA examination may be 
required to link the verified stressors 
to a current diagnosis of PTSD.

4.  After completion of the foregoing, the 
RO should review the claim for service 
connection for PTSD.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


